PUBLISHED
                                            Filed: March 14, 2006

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EARLE B. GREGORY; KEN BLINKO;           
BETTY C. COLEY; VICKI GRAINGER;
ETHEL E. GRAVES; BECKY HALSALL;
JOHN S. HALSALL, III; JERRY F.
MCDANIEL; VERONICA T. MCDANIEL;
LAVERNE MCKENZIE; MARIANNE
MCKENZIE; NATHAN J. NEELY; ZEVIE
H. NEELY; SULINA PRATHER;
KATHRYN RODDEY; GINA TIBBS; JOHN
A. TIBBS; JOHN C. TIBBS; BRENDA D.
WATTS; GERALD D. WATTS; C. ANN
WILLIAMS; HENRY M. WILLIAMS, JR.;            No. 05-2118
WESLEY L. WILLIAMS, JR.; GRANT
HALL; TOM MOORE; ANNA NUNNERY;
CHARLES SHOPE; PENELOPE SHOPE;
KATHY ANNETTE WOOD; SAM JONES
WOOD; RUTH ANN HALL,
                Plaintiffs-Appellees,
                 v.
FINOVA CAPITAL CORPORATION,
              Defendant-Appellant.
                                        
2                  GREGORY v. FINOVA CAPITAL CORP.
                              ORDER


  Our order of October 6, 2005, as corrected by our order of October
14, 2005, stayed the proceedings in the district court during the pen-
dency of the appeal or until the further order of this court.*

   The case was argued on February 2, 2006, and our decision was
filed March 14, 2006, reversing the order of the district court which,
on June 8, 2005, had certified the case as a class action.

   While Judge Widener, with whom Judge Luttig agrees, are of opin-
ion to reverse the district court’s certification of a class action under
Fed. R. Civ. P. 23, and Judge King dissents therefrom, all of the
judges of the said panel agree that our orders of October 6, 2005, as
corrected October 14, 2005, should be vacated in so far as they stay
proceedings in the district court during pendency of this appeal or
until the further order of this court.

   It is accordingly ADJUDGED and ORDERED that our said orders
of October 6, 2005 and October 14, 2005 shall be, and they hereby
are, forthwith vacated in so far as they, in any manner, stay the pro-
ceedings in the district court.

    With the concurrences of Judge Luttig and Judge King.

                                        /s/ H. E. Widener, Jr.
                                            For the Court

  *Our order filed October 6, 2005 was under case No. 05-337, which
number was changed to 05-2118 upon permission to appeal being
granted. The cases are the same, only the numbers differ.